Citation Nr: 1017290	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  99-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C 
infection, and if so whether the reopened claim should be 
granted.  

2.  Entitlement to service connection for a psychiatric 
disability, claimed as bipolar disorder.  

3.  Entitlement to service connection for degenerative joint 
disease. 

4.  Entitlement to service connection for bursitis.

5.  Entitlement to service connection for fibromyalgia, with 
sleep disorder, fatigue, stiff joints and chronic pain, to 
include as secondary to service-connected disability.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for a right ankle disability.  

7.  Entitlement to an initial disability rating in excess of 
10 percent for a left ankle disability.
  
8.  Entitlement to an initial disability rating in excess of 
10 percent for a right heel disability.  

9.  Entitlement to an initial disability rating in excess of 
10 percent for a left heel disability.  

10.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).

11.  Entitlement to special home adaptation grant or 
financial assistance in acquiring specially adaptive housing.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 3, 1985 to May 
10, 1985.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia that assigned initial 
ratings of 10 percent for left and right ankle disabilities 
and left and right heel disabilities.  The Board remanded 
these claims for further development in November 2000 and in 
August 2003.

The Board issued a decision in May 2006 that denied increased 
initial ratings for left and right ankle and heel 
disabilities.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which issued a Memorandum Decision in May 2008 that 
vacated the Board's decision and remanded the case to the 
Board.

Also on appeal are a July 2006 rating decision that denied 
service connection for bipolar disorder, degenerative joint 
disease and hepatitis C, and a February 2009 rating decision 
that denied service connection for fibromyalgia on a direct 
basis.

In July 2009 the Board remanded the eight issues identified 
above to the RO for further development action.  The Board's 
remand directed the RO to schedule the Veteran for a hearing 
before a Member of the Board at the RO, per her request.  The 
RO scheduled the Veteran for a hearing, but the Veteran 
subsequently withdrew her request for hearing in writing.  

While the case was in remand status the Veteran entered 
substantive appeals regarding an April 2008 RO rating 
decision denying entitlement to a TDIU and an October 2008 
rating decision denying service connection for bursitis, 
service connection for fibromyalgia on a secondary basis, and 
entitlement to special home adaptation grant and specially 
adaptive housing. 

The case has now been returned to the Board for further 
appellate review.

The Veteran's claims for service connection for hepatitis C, 
fibromyalgia and psychiatric disability; higher disability 
ratings, a TDIU and special home adaptation grant or 
financial assistance in acquiring specially adaptive housing 
are addressed in the REMAND that follows the order section of 
this decision.




FINDINGS OF FACT

1.  Degenerative joint disease was not present until more 
than one year after the Veteran's discharge from service; it 
is not etiologically related to active service, and it was 
not caused or worsened by service-connected disability.

2.  Bursitis was not present in service, is not etiologically 
related to service, and was not caused or permanently 
worsened by service-connected disability.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease was not incurred in or 
aggravated by active service and its incurrence or 
aggravation during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  Bursitis was not incurred in or aggravated by active 
service and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 338 C.F.R. § 3.310(a) (2009); 8 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the Veteran was provided all required 
notice by letters mailed in September 2008 and August 2009.  
Although these letters were mailed after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also notes that all service medical records, Social 
Security Administration (SSA) disability records, and 
pertinent VA and non-VA medical records have been obtained.  
Neither the Veteran nor her representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate either claim.

She has been afforded a VA medical examination with resultant 
opinion regarding degenerative joint disease.  She has not 
been afforded an examination with opinion regarding bursitis; 
however, as explained in detail below she has not presented a 
prima facie case for service connection for bursitis so 
remand for examination is not required at this point.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).      

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Degenerative Joint Disease 

Review of STRs shows no indication of degenerative joint 
disease during active service.  The report of the Veteran's 
discharge examination in March 1985 notes clinical evaluation 
of the feet as "abnormal" due to stress reaction of the 
heels, but the musculoskeletal system was otherwise 
"normal." In a self-reported Report of Medical History in 
March 1985 the Veteran denied a history of arthritis, 
rheumatism or bursitis; she also denied history of swollen or 
painful joints, deformity of bones or joints, lameness, 
painful or "trick" shoulder/elbow/knee, or recurrent back 
pain.

The Veteran had a VA examination in August 1985.  X-rays of 
the left knee and feet did not disclose evidence of 
degenerative joint disease.  There was no swelling or bony 
abnormality palpable on examination.  The examiner's only 
diagnosis was tender fourth metacarpal bilaterally.

A September 1986 treatment record by Dr. Marc A. Platt, a 
private podiatrist, states the Veteran had diagnosed stress 
fractures of both feet and the left tibia.  X-rays did not 
show any fractures or dislocations, but there was possible 
tendonitis or some residual soft tissue injury; it was also 
possible the Veteran may have had some type of degenerative 
joint disease.

A medical affidavit by Dr. Ian Archibald states he had 
treated the Veteran in April-May 1989 for inflammatory 
arthritis of both ankles, status post stress fractures of the 
metatarsals.  Laboratory reports showed rheumatoid factor 
positive.  The complete diagnosis was definite inflammatory 
arthritis of both ankles, and possible rheumatoid arthritis.

A letter from Dr. H.C. Alexander, dated July 14, 1989, states 
he treated the Veteran for painful feet reportedly since 
military basic training.  The problem became worse when she 
entered managerial training after discharge from service.  
Dr. Alexander did not have access to X-rays, but stated the 
Veteran may very well have posttraumatic arthritis involving 
multiple joints of the feet.

A subsequent medical affidavit from Dr. Alexander dated July 
28, 1989 states he had examined the Veteran for painful feet 
and ankles, reportedly since 1985.  Physical examination 
showed tenderness in the feet and ankles.  X-rays were not 
performed; however, Dr. Alexander's diagnosis was post-
traumatic arthritis. 

The impression following X-rays of the feet and ankles by 
Radiology Associates on July 28, 1989, normal ankles and 
feet.

The Board notes at this point that the July 1989 X-ray, taken 
more than one year after discharge from service, disproves 
the presence of arthritis at that time.  Accordingly, the 
presumption of service connection for chronic osteoarthritis 
under 38 C.F.R. § 3.309(a) is not established.

A letter from Dr. Alexander dated August 1, 1989, states he 
still had not seen X-rays, but continued to feel the Veteran 
probably had posttraumatic arthritis despite the fact that 
she had positive test for the rheumatoid factor.  However, 
Dr. Alexander would reevaluate after seeing X-rays.

The Veteran presented to the VA medical center in July 1991 
complaining of bilateral foot and ankle pain.  She reported a 
history of stress fractures of the feet.  The clinical 
diagnosis was arthritis of the feet.  However, VA X-rays of 
the feet in July 1991 showed mild bilateral valgus deformity 
but no other bone or soft tissue abnormality, and X-rays of 
the ankles were normal.

Of record is a September 1991 medical opinion by Dr. Turner 
Camp, medical advisor to the Veteran's representative.  Dr. 
Camp stated that per his review of the file the Veteran had 
developed arthritis of the feet and ankles, which is a 
consistent scenario following trauma as documented in the 
service treatment record.  Accordingly, Dr. Camp expressed 
the opinion that the condition (arthritis of the feet and 
ankles) should be service-connected.

The Veteran had a VA examination of the feet in April 1992 
during which she reported a history of severe foot pain 
beginning in service and continuing since discharge from 
service.  Examination showed tenderness to palpation in the 
metatarsals bilaterally and the heels bilaterally.  X-rays 
were taken of the feet and ankles and showed no significant 
bony or joint abnormality.  The diagnosis was post-traumatic 
arthritis of both feet and ankles on examination but without 
X-ray confirmation.

The Veteran was examined by a VA rheumatologist in November 
1992 who noted trace tenderness to palpation of the lateral 
malleolus and metatarsals bilaterally but no swelling, 
instability or crepitus.  The diagnosis was history 
consistent with post-traumatic osteoarthritis but due to lack 
of physical findings must be confirmed by X-ray.

The Veteran was examined by Dr. I. Salon in January 1993 for 
evaluation of suspected "rheumatoid arthritis."  Dr. Salon 
noted a wide range of somatic complaints.  After performing a 
clinical examination Dr. Salon's diagnostic impression was 
rheumatic complaints, rule out rheumatoid arthritis, probably 
psychogenic.

VA X-ray study of the cervical spine in March 1993 was 
essentially normal.

X-rays of the feet and ankles by Greenbrier Valley Medical 
Center in September 1993 showed no significant bone or joint 
abnormality.  Concurrent bone scan by the same provider was 
negative for any arthropathy.

The Veteran presented to West Virginia School of Osteopathic 
Medicine in September 1993 requesting documentation of post-
traumatic arthritis of the feet for submission to VA.  The 
examiner did not diagnose arthritis; instead, the impression 
was rule out post-traumatic arthralgia. 

An October 1993 letter from Dr. Don Wood, a private 
osteopath, states he had seen the Veteran several times over 
the last few years.  Bone scan and rheumatology studies had 
been negative to date; however, Dr. Wood stated an impression 
that post-traumatic arthritis could very well exist in an 
early state, and he recommended magnetic resonance imaging 
(MRI) to rule out degenerative changes not visible on plain 
film X-rays or bone scan.

The Veteran had a VA examination of the feet in November 1993 
in which she complained of constant foot and ankle pain 
bilaterally.  Clinical examination was essentially normal.  
Pending X-rays, the examiner's diagnosis was post-traumatic 
arthritis and rule out rheumatoid arthritis.  However, VA X-
rays of the feet and ankles in November 1993 showed no bony 
abnormalities and joint spaces unremarkable; the 
interpreter's impression was normal examination. 

The Veteran had VA magnetic resonance imaging (MRI) of the 
ankles and feet in May 1994.  The impression was essentially 
normal study. 

In July 1995 a VA physician reviewed the file and stated that 
despite references to post-traumatic arthritis in the file, 
no firm diagnosis of arthritis had ever been established 
through a variety of diagnostics.  Further, no mechanism had 
been established relating the Veteran's in-service stress 
injury to her heels to her present pain.

A November 1995 letter from osteopath Dr. Wood states the 
Veteran had been diagnosed in September 1993 with post-
traumatic arthralgia of the feet and ankles but needed 
further workup to prove or disprove the possible diagnosis of 
rheumatoid arthritis, as documented in letters from other 
institutions.

The Veteran stated in a January 1996 letter to VA that she 
suffered from rheumatoid arthritis, as did both her parents 
and her uncle.

Treatment records from Alderson Family Medicine show the 
Veteran presented in September 1996 for arthritis pain, for 
which she received a shot.  

The Veteran had a VA examination in October 1996 in which she 
reported a history of stress fractures of both heels in 
service; after service she continued to have aching in the 
ankles and feet and reported arthritis had "set in all 
over."  The examiner performed a clinical examination and 
noted observations in detail.  The examiner reviewed X-rays 
and laboratory analyses and found no evidence of 
osteoarthritis or rheumatoid arthritis.  The examiner's 
diagnosis was osteoarthritis of feet and ankles not found and 
rheumatoid arthritis factor negative.  

VA X-ray of the lumbosacral spine in October 1996 showed 
possible "very little" degenerative change but was 
otherwise unremarkable.  X-ray of the thoracic spine showed 
"very little" right-sided scoliosis but was otherwise 
unremarkable.  X-rays of the right ankle and left foot showed 
no apparent abnormalities but parenthetically noted the 
presence of a possible tiny plantar calcaneal spur.  X-rays 
of the left ankle and right foot were normal.  

Treatment records from Dr. Glaser show the Veteran presented 
in January 1997 complaining of continued bone pain; the 
clinical impression at the time was probable arthritis pain 
secondary to liver failure and psychogenic pain secondary to 
bipolar disease.  The following month (February-March 1997) 
rheumatoid factor was negative and the clinical impression 
was arthritis secondary to thalassemia.  In April 1997 the 
Veteran complained of pain in the left leg; the clinical 
impression was osteoarthritic left leg pain.  

The Veteran had a VA examination of the joints in July 1997 
in which she reported history of arthritis diagnosed in 1986.  
The examiner endorsed that the Veteran's symptoms had been 
chronic since service, but he did not diagnose arthritis; 
rather, he diagnosed traumatic arthralgia in multiple joints 
of the feet and ankles.  X-rays in July 1997 showed possible 
minimal osteoporosis in the bilateral feet and ankles and 
tiny calcaneal spurs of the ankles, but did not show 
degenerative joint disease. 

The Veteran had a VA examination of the feet and joints in 
December 1997 in which the examiner noted the Veteran's 
belief that she had developed rheumatoid arthritis secondary 
to stress fractures in service.  The examiner diagnosed a 
number of current disorders, including arthralgias of 
uncertain etiology and osteoporosis of the ankles and feet, 
but she did not diagnose arthritis or bursitis.  However, the 
examiner noted elevated sedimentation rate, most likely due 
to ongoing anemia, and stated an arthritic condition could 
not be ruled out in the face of the Veteran's 
hyperproteinemia.

The RO issued a rating decision in January 1998 granting 
service connection for stress fractures of the ankles and 
left heel.  However, the same rating decision characterized 
traumatic and/or rheumatoid arthritis of the heels and ankles 
as nonservice-connected (not found).  

VA X-rays of the ankles in January 2003 specifically found no 
particular arthritic change.  X-rays of the feet showed early 
Achilles tendon calcification bilaterally and early spur 
formation on the base of the right os calcis.

The Veteran had a VA examination of the joints in May 2004.  
The examiner reviewed the claims files and noted the 
Veteran's history.  Review of X-rays was unremarkable except 
for some mild osteophytes of the calcaneus secondary to 
probable mild plantar fasciitis.  The examiner's impression 
was bilateral calcaneal bursitis.       

A treatment record from Robert C. Byrd Clinic dated in June 
2007 shows treatment for bilateral knee pain, which appeared 
to be secondary to osteoarthritis or DJD.  However, there is 
no indication of radiological confirmation of arthritis or 
DJD of the knees.

The Veteran had a VA examination in March 2008 during which 
X-rays of the feet showed partial demineralization and mild 
degenerative changes; X-rays of the ankles showed an 
impression of minimal DJD of the left ankle and no 
significant arthropathy of the right ankle.

The Veteran had a VA examination in October 2009 in which X-
rays of the feet showed minimal degenerative changes; X-rays 
of the left ankle showed minimal degenerative changes and X-
rays of the right ankle were normal.  The examining physician 
stated the minimal degenerative changes in the feet and 
ankles were more likely due to wear-and-tear leading to 
degeneration due to age.

The Board notes that the evidence above shows extensive 
diagnostics to rule out rheumatoid arthritis and/or 
osteoarthritis; however, rheumatoid arthritis is not shown in 
any conclusive diagnosis, and osteoarthritis (DJD) is shown 
only in three joints: the left ankle and the feet.  These 
joints are already service-connected for residuals of stress 
injuries.  

As noted in detail above, the Veteran has long asserted she 
had osteoarthritis and/or rheumatoid arthritis of multiple 
joints to include as secondary to injuries in service, and 
there have been multiple clinical impressions and definite 
diagnoses supporting her claim (e.g., Dr. Archibald treatment 
noted in April-May 1989 for inflammatory arthritis of both 
ankles status post stress fractures of the metatarsals; 
September 1991 medical opinion by  Dr. Camp; VA examination 
of the feet in April 1992 diagnosing pos-traumatic arthritis 
of both feet and ankles on examination but without X-ray 
confirmation ).  However, none of these diagnoses or 
impressions is supported by X-ray confirmation of DJD, and in 
fact the numerous X-ray reports of record specifically 
disprove the presence of DJD of the ankles or feet until 
March 2008, when VA X-rays for the first time showed "mild" 
degenerative changes of the feet and "minimal" DJD of the 
left ankle.

Further, in July 1995, after the treatment notes cited above 
by Drs. Archibald and Camp, a VA physician reviewed the files 
and stated that despite references to post-traumatic 
arthritis in the record, no firm diagnosis of arthritis had 
ever been established through a variety of diagnostics.  This 
opinion by the reviewer is consistent with the Board's own 
review of the evidence of record.  Similarly, in October 1996 
a VA examiner diagnosed osteoarthritis of feet and ankles 
"not found."    

In regard to the current DJD of the feet and left ankle, 
first confirmed by X-ray in March 2008, the competent and 
uncontroverted opinion of the VA examiner in October 2009 
asserts the minimal degenerative changes in the feet and 
ankles were more likely wear-and-tear leading to degeneration 
due to age.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

In sum, although the Veteran has been examined for symptoms 
of joint pain consistent with arthritis since at least 1986, 
there is no X-ray evidence of actual osteoarthritis until 
March 2008, more than 20 years after discharge from service, 
and the competent and uncontroverted evidence of record 
asserts that such degenerative changes are due to aging 
rather than to service or the service-connected stress 
injuries.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim, and the benefit-of-the-
doubt rule does not apply.  



Service Connection for Bursitis

Review of STRs shows no indication of bursitis during active 
service.  The report of the Veteran's discharge examination 
in March 1985 notes clinical examination of the feet as 
"abnormal" due to stress reaction of the heels, but the 
musculoskeletal system was otherwise "normal." In a self-
reported Report of Medical History in March 1985 the Veteran 
denied history of bursitis; she also denied history of 
swollen or painful joints, deformity of bones or joints, or 
lameness.

The Veteran had a VA examination of the feet in October 1996, 
in which she reported aching in the feet, but the feet were 
normal in appearance and function and the Veteran did not 
limp.  The examiner's diagnosis was history of bilateral 
calcaneus stress fractures not found this examination 
(healed).    

The Veteran had a VA examination of the feet in January 2003 
which showed tenderness to palpation of the calcaneus 
bilaterally.  The examiner's diagnosis was bilateral painful 
calcaneal bursitis.

The Veteran had a VA examination of the joints in May 2004; 
review of X-rays was unremarkable except for some mild 
osteophytes of the calcaneus secondary to probable mild 
plantar fasciitis.  The examiner's impression once again was 
bilateral calcaneal bursitis.

There is no mention of bursitis in any bone or joint other 
than the bilateral calcaneus.  The Board notes that the 
Veteran is presently service-connected for bilateral stress 
injuries of the heels, rated as 10 percent disabling per 
heel, and must accordingly resolve whether the current 
bursitis was caused or aggravated by the stress injuries or 
the residuals thereof.

On review of the evidence the Board finds the bursitis is not 
related to active service or the service-connected 
disabilities.  The Board notes in this regard that the 
examiner in October 1996 characterized the stress fractures 
of the calcaneus as "healed;" it stands to reason that 
bursitis may not subsequently develop consequent to a healed 
injury.  To the degree that the examiners above attribute the 
bursitis to osteophytes secondary to plantar fasciitis, the 
Board notes that plantar fasciitis is not a disability for 
which the Veteran has service connection or that is shown by 
medical opinion to be secondary to the service-connected 
bilateral heel or ankle disabilities.

The Veteran's representative asserts the case should be 
remanded to afford the Veteran a VA examination and obtain an 
opinion of etiology.  However, medical examination is not 
required if the appellant has not presented a prima facie 
case for the benefit claimed.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. §  3.159(c)(4).  In this case, absent indication of 
manifestation of bursitis in service, or competent evidence 
of some relationship between the claimed bursitis and active 
service or a service-connected disability, a prima facie case 
is not shown and examination is not required at this point.  
The Board notes in this regard that the evidence of record 
disproves bursitis symptoms continuously since service, so 
McLendon does not apply.


ORDER

Service connection for degenerative joint disease is denied. 

Service connection for bursitis is denied.


REMAND

After the originating agency's most recent consideration of 
the Veteran's claim for service connection for fibromyalgia, 
the Veteran's attorney submitted an internet article 
indicating that one of the possible causes of fibromyalgia is 
physical trauma.  The attorney contends that the pain 
associated with the Veteran's service-connected disabilities 
led to her development of fibromyalgia.  The Board notes that 
the attorney has not waived the Veteran's right to have this 
new evidence initially considered by the RO and has requested 
that the case be remanded for the purpose of affording the 
Veteran a VA examination to determine the etiology of the 
Veteran's fibromyalgia.  The Board agrees that the Veteran 
should be afforded a VA examination in light of the evidence 
indicating that her fibromyalgia could be related to her 
active service or service-connected disability.

The Board also notes that the originating agency has 
addressed the Veteran's hepatitis claim on a de novo basis, 
when it should have initially determined whether new and 
material evidence has been submitted to reopen the claim 
since service connection for hepatitis was denied in an 
unappealed rating decision issued in July 1999.  
Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  In this case, the Veteran has not been provided 
Kent-compliant notice.

It is contended that service connection for psychiatric 
disability is warranted on a secondary basis.  Therefore, the 
Board will defer its decision on the Veteran's psychiatric 
claim until her fibromyalgia and hepatitis claims are 
resolved.  The Board will also defer its decision on the TDIU 
and housing claims until after the claim to reopen and 
service connection claims are resolved.  Moreover, since the 
question of whether extra-schedular consideration is 
warranted with respect to the Veteran's claims for higher 
ratings, the Board will defer its decision on the rating 
claims until the TDIU claim is ready to be decided. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should provide Kent-compliant 
notice in response to the Veteran's claim 
to reopen a claim for service connection 
for hepatitis.

2.  The RO should undertake appropriate 
development to obtain any outstanding, 
pertinent records.

3.  Then, the RO should afford the Veteran 
a VA examination by a physician with 
appropriate expertise to determine the 
etiology of the Veteran's fibromyalgia.  
The claims folders must be made available 
to and reviewed by the examiner.  Based 
upon the examination results and the 
review of the Veteran's pertinent history, 
the examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that the Veteran's 
fibromyalgia is etiologically related to 
her active service or was caused or 
permanently worsened by service-connected 
disability.  The examiner should respond 
in the affirmative or negative to this 
question.  In addition, the examiner must 
provide the rationale for all opinions 
expressed.

4.  The RO should also undertake any other 
development it determines to be warranted.

5.  Then, the RO should adjudicate the 
issue of whether new and material evidence 
has been submitted to reopen a claim for 
service connection for hepatitis C and if 
so whether the reopened claim should be 
granted.  It should also readjudicate the 
other issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and her attorney, 
and they should be afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


